DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	In response to applicant’s preliminary amendment received on 5/20/2022, all requested changes to the abstract and claims have been entered.  The rest of the preliminary amendments to the specification filed on 4/15/2022 have been entered.  Claims 1-7 were previously and are currently pending. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the bolt hole set H" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a reference to a limitation of claim 4 however claim 5 is dependent on claim 1 and therefore the limitation is indefinite because it lacks antecedent basis.

Claim 6 recites the limitation “the algorithm in step S3” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent upon claim 1 which states “S3: identifying a feature of a bolt hole” but there is not an “algorithm” disclosed and thus the limitation lacks antecedent basis.

Claim 7 recites the limitation “the algorithm in step S3” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is dependent upon claim 1 which states “S3: identifying a feature of a bolt hole” but there is not an “algorithm” disclosed and thus the limitation lacks antecedent basis.

Claim 7 recites the limitation "the structural template ring HO" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a reference to a limitation of claim 6 (i.e. “prior structural template ring set HO”) however claim 5 is dependent on claim 1, plus the language is inconsistent, and therefore the limitation is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN111710027A to Nanjing Forestry University (herein after referred to as “NFU”), (published on September 25, 2020), (sections cited below are from the Google English translation of the document also provided by the Examiner).

Regarding claim 1, NFU discloses a method [for automatically identifying a ring joint of a shield tunnel based on a lining structure] (limitation between the brackets and italicized corresponds to an intended result disclosed in the preamble and therefore carries no patentable weight, see MPEP 2111.02(II)), comprising the following steps: 
S1: acquiring a three-dimensional (3D) point cloud of a shield tunnel through a mobile scanning system (Abstract; Section “Disclosure of Invention” on page 5; and Section “Detailed Description” located at the bottom of page 5 through the top of page 6 of the English translation, wherein a 3D point cloud of the shield tunnel is acquired); 
S2: generating an orthographic projection image of an inner wall of the tunnel (Abstract; Section “Disclosure of Invention” on page 5; Section “Detailed Description” located at the bottom of page 5 through the top of page 6, wherein the 3D point cloud is converted into a 2D orthographic projection image of the tunnel); 
S3: identifying a feature of a bolt hole (Abstract; Section “Disclosure of Invention” on page 5; and sections “Tunnel Image Segmentation” and “Inter-Ring Scale Segmentation” on page 7 of the English translation provided, wherein bolt holes are identified); 
S4: extracting a longitudinal joint of the shield tunnel (Abstract; Section “Disclosure of Invention” on page 5; and sections “Tunnel Image Segmentation” and “Inter-Ring Scale Segmentation” on page 7 of the English translation provided, wherein sealing grooves correspond to longitudinal and traversing joints that are extracted); 
S5: generating a prior structural template ring (Abstract; Section “Disclosure of Invention” on page 5; and Section “Segment Reconstruction Based on Model Matching” on page 8 of English translation provided, wherein a standard 3D model is constructed in advance wherein the model corresponds to a prior structural template ring); and 
S6: extracting a transverse joint of the shield tunnel (Abstract; Section “Disclosure of Invention” on page 5; and sections “Tunnel Image Segmentation” and “Inter-Ring Scale Segmentation” on page 7 of the English translation provided, wherein sealing grooves correspond to longitudinal and traversing joints that are extracted).

As to claim 2, NFU discloses the method for automatically identifying a ring joint of a shield tunnel based on a lining structure according to claim 1, wherein in step S1, the point cloud of the shield tunnel is acquired by a mobile scanning system, and the point cloud comprises 3D coordinate position information and intensity information (Abstract; Section “Disclosure of Invention” on page 5; and Section “Detailed Description” located at the bottom of page 5 through the top of page 6 of the English translation, wherein a 3D point cloud of the shield tunnel is acquired and necessarily comprises intensity values at 3D coordinate positions in the cloud).

As to claim 3, NFU discloses the method for automatically identifying a ring joint of a shield tunnel based on a lining structure according to claim 1, wherein in step S2, a cylindrical projection model is used to perform orthographic projection of the shield tunnel to generate an orthographic image of the inner wall of the tunnel (Abstract; Section “Disclosure of Invention” on page 5; and Section “Detailed Description” located at the bottom of page 5 through the top of page 6 of the English translation, wherein a 3D point cloud of the shield tunnel is converted into a orthographic image of the tunnel wall taking into account the cylindrical surface corresponding to using a cylindrical projection model).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665